EXHIBIT AGREEMENT OF LIMITED PARTNERSHIP OF EPCO UNIT L.P. Dated as of November 13, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1.01 Certain Definitions 1 1.02 Other Definitions 5 ARTICLE II ORGANIZATIONAL MATTERS 2.01 Formation 5 2.02 Name 5 2.03 Registered Office; Registered Agent; Other Offices 6 2.04 Purposes 6 2.05 Certificate; Foreign Qualification 6 2.06 Term 6 2.07 Merger or Consolidation 6 ARTICLE III PARTNERS; DISPOSITIONS OF INTERESTS 3.01 Partners 6 3.02 Representations and Warranties 7 3.03 Restrictions on the Disposition of an Interest 7 3.04 Additional Partners 9 3.05 Interests in a Partner 9 3.06 Spouses of Partners 9 3.07 Vesting of Limited Partners 9 3.08 Services Provided by the Partners 10 ARTICLE IV CAPITAL CONTRIBUTIONS 4.01 Initial and Additional Capital Contributions 10 4.02 Return of Contributions 10 4.03 Advances by General Partner 10 4.04 Capital Accounts 11 ARTICLE V ALLOCATIONS AND DISTRIBUTIONS 5.01 Allocations 11 5.02 Income Tax Allocations 14 5.03 Distributions of Cash flow from EPD Units 14 5.04 Distributions of Proceeds from Sales of EPD Units 15 5.05 Restrictions on Distributions of EPD Units 15 i ARTICLE VI MANAGEMENT AND OPERATION 6.01 Management of Partnership Affairs 15 6.02 Duties and Obligations of General Partner 16 6.03 Release and Indemnification 16 6.04 Power of Attorney 17 ARTICLE VII RIGHTS OF OTHER PARTNERS 7.01 Information 18 7.02 Limitations 19 7.03 Limited Liability 19 ARTICLE VIII TAXES 8.01 Tax Returns 19 8.02 Tax Elections 19 8.03 Tax Matters Partner 20 ARTICLE IX BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS 9.01 Maintenance of Books 20 9.02 Financial Statements 20 9.03 Bank Accounts 20 ARTICLE X WITHDRAWAL, BANKRUPTCY, REMOVAL, ETC. 10.01 Withdrawal, Bankruptcy, Etc. of the General Partner 20 10.02 Conversion of Interest 21 ARTICLE XI DISSOLUTION, LIQUIDATION, AND TERMINATION 11.01 Dissolution 22 11.02 Liquidation and Termination 22 11.03 Cancellation of Certificate 23 ARTICLE XII GENERAL PROVISIONS 12.01 Offset 24 12.02 Notices 24 12.03 Entire Agreement; Supersedure 24 ii 12.04 Effect of Waiver or Consent 24 12.05 Amendment or Modification 24 12.06 Binding Effect; Joinder of Additional Parties 24 12.07 Construction 25 12.08 Further Assurances 25 12.09 Indemnification 25 12.10 Waiver of Certain Rights 25 12.11 Counterparts 25 12.12 Dispute Resolution 25 12.13 No Effect on Employment Relationship 28 12.14 Legal Representation 28 iii AGREEMENT OF LIMITED PARTNERSHIP OF EPCO UNIT L.P. This Agreement of Limited Partnership (this “Agreement”) of EPCO Unit L.P., aDelaware limited partnership (the “Partnership”), is made and entered into effective as of November 13, 2008 by and among the Partners (as defined below). RECITALS FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set forth herein, the benefits to be derived therefrom, and other good and valuable consideration, the receipt and sufficiency of which each Partner acknowledges and confesses, the Partners hereby agree as follows: ARTICLEI DEFINITIONS 1.01Certain Definitions.As used in this Agreement, the following terms have the following respective meanings: “Act” means the Delaware Revised Uniform Limited Partnership Act and any successor statute, as amended from time to time. “Adjusted Capital Account” means, with respect to any Partner, the balance in such Partner’s Capital Account after giving effect to the following adjustments: (a)Credit to such Capital Account of any amounts that such Partner is obligated or deemed obligated to contribute pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and (b)Debit to such Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations. The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith. “Adjustment Date” means (i) the date on which any distributions are made pursuant to Section 5.03, but no later than the fifth Business Day following the payment date for each distribution made by EPD with respect to the EPD Units, and (ii) as soon as practicable following the receipt of proceeds by the Partnership from the disposition of EPD Units, but no later than the fifth Business Day following the receipt of any proceeds by the Partnership from the disposition of EPD Units. “Affiliate” means with respect to any Person any other Person that directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the Person specified.For the purpose of this definition, “control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Agreement” has the meaning given it in the introductory paragraph hereof. “Applicable Percentage” means with respect to a disposition of less than all the EPD Units owned by the Partnership, the quotient (expressed as a percentage) of the number of EPD Units held by the Partnership immediately after such disposition divided by the number of EPD Units held by the Partnership immediately before such disposition. “Bankrupt Partner” means any Partner (whether a General Partner or a Limited Partner) with respect to which an event of the type described in Section 17-402(a)(4) or (5) of the Act (or any equivalent successor provision) shall have occurred, subject to the lapsing of any period of time therein specified. “Business Day” means any day other than a Saturday, Sunday, or day on which commercial banks in the State of Texas are authorized or required to be closed for business. “Capital Account” means the account maintained for each Partner pursuant to Section4.04. “Capital Contribution” means any contribution by a Partner to the capital of the Partnership. “Certificate” means the Certificate of Limited Partnership of the Partnership referred to in Section2.05, as it may be amended or restated from time to time. “Change of Control” means Duncan shall (i) cease to own, directly or indirectly, at least a majority of the equity interests in the General Partner or the general partners of EPD or (ii) shall cease to have the ability to elect, directly or indirectly, at least a majority of the directors of the general partners of EPD. “Class A Capital Base” means the amount of any contributions of cash or cash equivalents made by the Class A Limited Partner to the Partnership, adjusted on each Adjustment Date as follows: (a)increased by the Class A Preference Return that has accrued since the previous Adjustment Date (or in the case of the first Adjustment Date, since the Closing Date); and (b)decreased by all distributions made to the Class A Limited Partner since the previous Adjustment Date (or in the case of the first Adjustment Date, since the Closing Date). “Class A Limited Partner” means DFI Delaware Holdings L.P., a Delaware limited partnership, and its successors and assigns. 2 “Class A Preference Return” means the sum of the amounts determined for each day, equal to (i) the Class A Preference Return Rate multiplied by (ii) the Class A Capital Base plus the amount, if any, of guarantees issued by the Class A Limited Partner or its affiliate in lieu of collateral that would otherwise be required pursuant to margin loans or other loans made to the Partnership. “Class A Preference Return Amount” means the aggregate Class A Preference Return minus all prior distributions to the Class A Limited Partner pursuant to Sections5.03(a) and 5.04(a). “Class A Preference Return Rate” means a percent per annum equal to 4.87%, divided by 365 or 366days, as the case may be during such calendar year. “Class B Limited Partner” means any Person executing (by power of attorney or otherwise) this Agreement as of the date hereof as a Class B Limited Partner or hereafter admitted to the Partnership as a Class B Limited Partner as herein provided, but shall not include any Person who has ceased to be a Class B Limited Partner in the Partnership. “Class B Percentage Interest” means with respect to each Class B Limited Partner the quotient (expressed as a percentage) of (i) such Class B Limited Partner’s Sharing Points, divided by (ii) the Sharing Points of all Class B Limited Partners.For purposes of calculating the Class B Percentage Interest, Sharing Points attributable to interests in the Partnership that are forfeited pursuant to Section3.07 shall be ignored. “Closing Date” means the date on which the Class A Limited Partner first contributes the Initial Contribution to the Partnership. “Code” means the Internal Revenue Code of 1986, and any successor statute, as amended from time to time. “Default Interest Rate” means a varying per annum rate equal at any given time to the lesser of (a) four percentage points in excess of the General Interest Rate and (b) the maximum rate permitted by applicable law. “Disability” means the event whereby a Limited Partner becomes entitled to receive long-term disability benefits under the long-term disability plan of the General Partner or any of its Affiliates. “Dispose,” “Disposing,” or “Disposition” means a sale, assignment, transfer, exchange, mortgage, pledge, grant of a security interest, or other disposition or encumbrance, or the acts thereof, other than by divorce, legal separation or other dissolution of a Partner’s marriage. “Duncan” means, collectively, individually or in any combination, Dan L. Duncan, his wife, descendants, heirs and/or legatees and/or distributees of Dan L. Duncan’s estate, and/or trusts established for the benefit of his wife, descendants, such legatees and/or distributees and/or their respective descendants, heirs, legatees and distributees. “EPCO” means EPCO, Inc., a Texas corporation. 3 “EPD” means Enterprise Products Partners LP, a Delaware limited partnership, and its successors. “EPD Units” means common units representing limited partner interests in EPD. “General Interest Rate” means a varying per annum rate equal at any given time to the lesser of (a) the interest rate publicly quoted by J.P. Morgan Chase from time to time as its prime commercial or similar reference interest rate, and (b) the maximum rate permitted by applicable law. “General Partner” means EPCO or any Person hereafter admitted to the Partnership as a general partner as herein provided, but shall not include any Person who has ceased to be a general partner in the Partnership. “Initial Contribution” has the meaning given in Section 4.01 hereof. “Limited Partner” means the Class A Limited Partner or any Class B Limited Partner. “Net Income” and “Net Loss” mean, respectively, subject to Section4.04, an amount equal to the Partnership’s taxable income or loss determined in accordance with Code Section 703(a) (for this purpose, all items of income, gain, loss, or deduction required to be stated separately pursuant to Code Section 703(a)(1) shall be included in taxable income or loss), with the following adjustments: (a)Any income of the Partnership that is exempt from federal income tax and not otherwise taken into account in computing Net Income or Net Loss pursuant to this definition of Net Income and Net Loss shall be added to such taxable income or loss; (b)Any expenditures of the Partnership described in Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into account in computing Net Income or Net Loss pursuant to this definition of Net Income and Net Loss, shall be subtracted from such taxable income or loss; (c)In the event the value of any Partnership property is adjusted pursuant to Section4.04 (i) such adjustment shall be taken into account as gain or loss from the disposition of such Partnership property for purposes of computing Net Income or Net Loss, (ii) if such property is subject to depreciation, cost recovery, depletion or amortization, any further deductions for such depreciation, cost recovery, depletion or amortization attributable to such property shall be determined taking into account such adjustment, and (iii) in determining the amount of any income, gain or loss attributable to the taxable disposition of such property such adjustment (and the related adjustments for depreciation, cost recovery, depletion or amortization) shall be taken into account; (d)To the extent an adjustment to the adjusted tax basis of any Partnership Property pursuant to Code Section 734(b) is required, pursuant to Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in determining Capital Accounts as a result of a Distribution other than in liquidation of a Partner’s interest in the 4 Partnership, the amount of such adjustment shall be treated as an item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment decreases such basis) from the disposition of such Partnership Property and shall be taken into account for purposes of computing Net Income or Net Loss; and (e)Any items that are allocated pursuant to Section5.01(b) shall not be taken into account in computing Net Income or Net Loss. “Partner” means the General Partner, the Class A Limited Partner or any Class B Limited Partner. “Partnership” has the meaning given it in the introductory paragraph. “Person” has the meaning given it in the Act. “Qualifying Termination” means the termination of a Class B Limited Partner’s employment with the General Partner and its Affiliates due to (i) death, (ii) receiving long-term disability benefits under the long-term disability plan of the General Partner or any of its Affiliates or (iii) retirement with the approval of the General Partner on or after reaching age 60. “Regulations” means the regulations promulgated under Section 704 of the Code. “Required Interest” means one or more Class B Limited Partners having among them more than 50% of the Class B Percentage Interests of all Limited Partners in its or their capacities as such. “Sharing Points” means, with respect to each Class B Limited Partner, the number of Sharing Points granted by the General Partner to such Class B Limited Partner (which number is set forth on the Power of Attorney executed by the Class B Limited Partner and delivered to the General Partner), as the same may be amended from time to time pursuant to the terms of this Agreement. “Vesting Date” means the earliest of (i) the fifth anniversary of the date of this Agreement, (ii) a Change of Control or (iii) dissolution of the Partnership. 1.02Other Definitions.Other terms defined herein have the meanings so given them. ARTICLEII ORGANIZATIONAL MATTERS 2.01Formation.The Partnership has been previously formed as a Delaware limited partnership for the purposes hereinafter set forth under and pursuant to the provisions of the Act. 2.02Name.The name of the Partnership is “EPCO Unit L.P.” and all Partnership business shall be conducted in such name or such other name or names that comply with applicable law as the General Partner may designate from time to time. 5 2.03Registered Office; Registered Agent; Other Offices.The registered office of the Partnership in the State of Delaware shall be at such place as the General Partner may designate from time to time.The registered agent for service of process on the Partnership in the State of Delaware or any other jurisdiction shall be such Person or Persons as the General Partner may designate from time to time.The Partnership may have such other offices as the General Partner may designate from time to time. 2.04Purposes.The purposes of the Partnership are to acquire, own, sell, exchange or otherwise dispose of EPD Units, and to enter into, make and perform all contracts and other undertakings and to engage in any other business, activity or transaction that now or hereafter may be necessary, incidental, proper, advisable, or convenient, as determined by the General Partner, to accomplish the foregoing purposes.For purposes of clarification and without limiting the foregoing, the General Partner may acquire any EPD Units and make any allocation in acquiring EPD Units in its sole discretion, and may incur indebtedness in connection with the acquisition of EPD Units in its sole discretion. 2.05Certificate; Foreign Qualification.The General Partner has previously executed and caused to be filed with the Secretary of State of the State of Delaware a Certificate of Limited Partnership, effective as of September 25, 2008, containing information required by the Act and such other information as the General Partner deemed appropriate.Prior to conducting business in any jurisdiction other than Delaware, the General Partner shall cause the Partnership to comply, to the extent such matters are reasonably within the control of the General Partner, with all requirements necessary to qualify the Partnership as a foreign limited partnership (or a partnership in which the Limited Partners have limited liability) in such jurisdiction.Upon the request of the General Partner, each Partner shall execute, acknowledge, swear to, and deliver all certificates and other instruments conforming with this Agreement that are necessary or appropriate as determined by the General Partner to qualify, continue, and terminate the Partnership as a limited partnership under the laws of the State of Delaware and to qualify, continue, and terminate the Partnership as a foreign limited partnership (or a partnership in which the Limited Partners have limited liability) in all other jurisdictions in which the Partnership may conduct business, and to this end the General Partner may use the power of attorney described in Section6.04. 2.06Term.The term of this Partnership shall continue in existence until the close of Partnership business on the earliest to occur of (i) the fiftieth anniversary of the date of this Agreement, and (ii) such earlier time as this Agreement may specify. 2.07Merger or Consolidation.The Partnership may merge or consolidate with or into another business entity, or enter into an agreement to do so, with the consent of the General Partner and a Required Interest. ARTICLEIII PARTNERS; DISPOSITIONS OF INTERESTS 3.01Partners.The General Partner, the Class A Limited Partner and the Class B Limited Partners of the Partnership are the Persons executing (by power of attorney or otherwise) 6 this Agreement as of the date hereof as the General Partner, the Class A Limited Partner and the Class B Limited Partners, respectively, each of which is admitted to the Partnership as the General Partner, Class A Limited Partner or a Class B Limited Partner, as the case may be, effective as of the date hereof. 3.02Representations and Warranties.Each Partner hereby represents and warrants to the Partnership and each other Partner that (a) if such Partner is a corporation, it is duly organized, validly existing, and in good standing under the laws of the jurisdiction of its incorporation and is duly qualified and in good standing as a foreign corporation in the jurisdiction of its principal place of business (if not incorporated therein), (b) if such Partner is a trust, estate or other entity, it is duly formed, validly existing, and (if applicable) in good standing under the laws of the jurisdiction of its formation, and if required by law is duly qualified to do business and (if applicable) in good standing in the jurisdiction of its principal place of business (if not formed therein), (c) such Partner has full corporate, trust, or other applicable right, power and authority to enter into this Agreement and to perform its obligations hereunder and all necessary actions by the board of directors, trustees, beneficiaries, or other Persons necessary for the due authorization, execution, delivery, and performance of this Agreement by such Partner have been duly taken, and such authorization, execution, delivery, and performance do not conflict with any other agreement or arrangement to which such Partner is a party or by which it is bound, and (d) such Partner is acquiring its interest in the Partnership for investment purposes and not with a view to distribution thereof. 3.03Restrictions on the Disposition of an Interest. (a)No Class B Limited Partner may Dispose of all or part of its interest in the Partnership without the prior written consent (which may be given or withheld in its sole discretion) of the General Partner, and then only after Sections3.03(c), (d) and (e) have been complied with, except that Class B Limited Partners may Dispose of all of its interest upon the death of such Class B Limited Partner or upon becoming a Bankrupt Partner, but in each case only after compliance with Sections3.03(c), (d) and (e).Neither the General Partner nor the Class A Limited Partner may Dispose of all or a part of its interest in the Partnership to a Person who is not an Affiliate of Duncan without the prior written consent of a Required Interest, and then only after Sections3.03(c), (d) and (e) have been complied with. (b)Subject to the provisions of Sections3.03(c), (d) and (e), a permitted transferee of all or a part of a Partner’s interest in the Partnership shall be admitted to the Partnership as a General Partner or a Limited Partner (as applicable) with, in the case of Class B Limited Partners, such Sharing Points (no greater than the Sharing Points of the Class B Limited Partners effecting such Disposition immediately prior thereto) as the Partner effecting such Disposition and such permitted transferee may agree. (c)The Partnership shall not recognize for any purpose any purported Disposition of an interest in the Partnership or distributions therefrom unless and until the provisions of this Section3.03 shall have been satisfied and there shall have been delivered to the General Partner a document (i) executed by both the Partner effecting such Disposition and the Person to which such interest or interest in distributions are to be Disposed, (ii) including the written acceptance by any Person to be admitted to the Partnership of all the terms and 7 provisions of this Agreement, such Person’s notice address, and an agreement by such Person to perform and discharge timely all of the obligations and liabilities in respect of the interest being obtained, (iii) setting forth, in the case of the Class B Limited Partners, the Sharing Points of the Class B Limited Partners effecting such Disposition and the Person to which such interest is Disposed after such Disposition (which together shall total the Sharing Points of the
